COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-314-CV
 
 
  
IN RE LEONARD R. DORSETT                                                     RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and “motion to 
hear mandamus” and is of the opinion that relief should be denied. 
Accordingly, relator's petition for writ of mandamus and “motion to hear 
mandamus” are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
   
                                                                  PER 
CURIAM
 
 
 
PANEL A: GARDNER, LIVINGSTON, 
and MCCOY, JJ.
 
DELIVERED: September 8, 2005


NOTES
1. 
See Tex. R. App. P. 47.4.